Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).

3.	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
4.	Claim interpretation: When multiple limitations are connected with “OR”, one of the limitations does have any patentable weight since both of the limitations are optional. 
5.	Claims Elect: Claims 1-10, 19, 21, 23, 25, 27, 29 & 30 are elected for further examination. Other claims are non-elect. 





Claim Rejection- 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6, 9, 10, 19, 21, 23, 25, 27, 29 & 30  are rejected under 35 U.S.C. 103 as being unpatentable over Sfar (Pub No. 2009/0175214) and further in view of Naden (Pat No. 8908609). 
Regarding claim 1, Sfar discloses a relay configured to operate in a wireless communications network (Fig. 1: Relay-160); wherein the relay is configured to receive a message to be spontaneously forwarded to a receiving node (Fig. 1: Relay-160 Receives message from BS-195 and forwarded to WTRU-150);
and wherein the relay is configured to evaluate a channel quality to the receiving node 
(Para. 94: The BS transmits a message for a WTRU via relay-RS. The RS decodes the message and re-encodes it according to a channel quality metric 830) & (Para. 183: The quality-CQI of the relay-to-WTRU channel be reported to the BS by the relay); and not forward the message when the channel quality is below a transmission threshold value (Para. 265: The relay waits until its accumulated information is above some quality threshold) & (Para. 268: RS transmit only if transmission signal to pass some predetermine threshold)
The BS MAC 1040 schedules data to the RS 1020 based only on the BS-to-RS link quality) & (Para. 181 & 183) and to discard the message from forwarding when the reception quality is below a reception threshold value (Para. 268: RS transmit only if transmission signal to pass some predetermine threshold).
Sfar is silent regarding the system discard the message when the quality is below a threshold value.
In a similar filed of endeavor, Naden discloses the system discard the signal message when the quality is below a threshold value (Claim 3 & Fig. 7-8: Relay measure the signal quality and reject/ discard any signal that is below threshold).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to use the signal relay system of Naden’s disclosure with the  wireless communication signal quality measuring system, as taught by Sfar. Doing so would have resulted in effectively forwarding the high quality signals by the relay based on the signal measurement. 
Regarding claim 2, Sfar discloses the relay is configured to forward the message when the channel quality is at least equal to a transmission threshold value indicating an acceptable channel quality and/or when the reception quality is greater than or equal than a threshold value. (Fig. 8: Relay forward message when quality criteria qualified) (Para. 94: The BS transmits a message for a WTRU via relay-RS. The RS decodes the message and re-encodes it according to a channel quality metric 830) & (Para. 183 & (Para. 268: RS transmit only if transmission signal to pass some predetermine threshold)



Regarding claim 3, Sfar discloses the relay is configured to receive a signal from the receiving node (Fig. 11: Relay-Rs receives signal-1121) and to evaluate the channel quality based on the received signal prior to receiving the message to be forwarded (Para. 137 & 138: The BS MAC 1040 schedules data to the RS 1020 based only on the BS-to-RS link quality); or wherein the relay is configured to receive a signal from a transmitting node and to evaluate the reception quality based on the received signal prior to receiving the message to be forwarded (Para. 230: BS schedule transmission based on channel sate information of RS) &  (Para. 148 & Fig. 11).
Regarding claim 4, Sfar discloses the relay is configured to amplify and forward the message to be forwarded or to decode and forward the message to be forwarded (Para. 12: Message decode, amplify and forwarded) & (Para. 95). 
Regarding claim 5, Sfar discloses the relay is configured to decode the message to be forwarded and to forward the message to the receiving node only when the decoding was successful (Para. 12: Message decode, amplify and forwarded) & (Para. 95-96). 
Regarding claim 6, Sfar discloses the relay transmission of the message to be forwarded until an acknowledgement is received from the receiving node, or until a timeout (Fig. 11: Relay message forwarded after ack-1145).  
Sfar is silent regarding the relay comprises a memory and is configured to store the message to be forwarded and to repeat transmission of the message to be forwarded.
Relay comprises a memory to store the message & repeat transmission).
At the time of filling, it would have been obvious to use message-storing system to store necessary message and forward it when required. 
Regarding claim 9, Sfar discloses the relay is configured to assign a high channel quality to a high signal strength of a signal received from the receiving node (Para. 9: Relay retransmitted message using the appropriate channel conditions, low SNR) & (Para. 265: The relay waits until quality is above threshold) and to assign a low channel quality to a low signal strength of the signal received from the receiving node (Para. 230: Reducing CQI).  
Regarding claim 10, Sfar discloses the relay is configured to perform power-control in the band used for forwarding the message based on a signal power of the received message (Para. 88: Power control message).  
Regarding claim 19, Sfar discloses the relay is configured to forward the message using a maximum ratio transmission of the message for at least two receiving nodes (Fig. 1: transmission of the message for at least two receiving nodes &  Fig. 8: message using a maximum signal ratio).
Regarding claim 21, Sfar discloses the relay is configured to perform bi-directional transmission between the transmitting node and the receiving node, wherein the transmitting node is a user equipment or an end device and wherein the receiving node is a base station (Fig. 1-2: Bi-directional transmission between user equipment or an end device and wherein the receiving node is a base station); or wherein the receiving node is a user equipment or an end device and wherein the transmitting node is a base station (Fig. 8).  
Regarding claim 23, Sfar discloses the relay is configured to transmit on a dedicated frequency being one of a unlicensed frequency, a shared frequency, a mm-wave frequency (Fig. 91: Using different frequency band).
Examiner taking official notice that using unlicensed frequency, a shared frequency, a mm-wave frequency is well known in wireless communication system. Doing so would have resulted in using different frequency for robust wireless system. 
Regarding claim 25, Sfar discloses wherein the relay is configured to adjust, depending on one or more control signals from a base station, a mode at which the message is spontaneously forwarded, between a set of relay modes amplify and forward without decoding, and  decode and forward (Fig. 1 & 8) & (Para. 12: Message decode, amplify and forwarded mode) & (Para. 95). (Note: Limitation after “or” don’t have any patentable weight).
Regarding claim 27, Claim 27 corresponds to claim 1 and is analyzed accordingly.
Regarding claim 30, Claim 30 corresponds to claim 27 and is analyzed accordingly.
Regarding claim 29, Sfar discloses the relay is operated indoor, in a cabin and/or in a hall such that a channel between the relay and the receiving node is indoor, in the cabin and/or in the hall, wherein a channel between a base station and the relay is one of indoor, outdoor and outdoor-to-indoor (Fig. 1 & 2). Operating device in indoor or outdoor would have been obvious design choice. In this case, the functionality of the device has not changed, absent unexpected result. 







Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sfar (Pub No. 2009/0175214), in view of Naden (Pat No. 8908609) and further in view of Breiling (WO 2016/030394).
Regarding claim 7, Sfar is silent regarding the relay is configured to frequency-convert the message to be forwarded from a first frequency at which the message is received to a second frequency at which the message is forwarded. 
Breiling discloses the relay is configured to frequency-convert the message to be forwarded from a first frequency at which the message is received to a second frequency at which the message is forwarded (Page. 4 Line 20-35: Frequency convert from ultra-high frequency to extremely high frequency and forward the message) & (Page. 10 Line 26-35 & Page. 11 Line 1-7).
At the time of filling, it would have been obvious to use different frequency to relay node to avoid interference in the system.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sfar (Pub No. 2009/0175214), in view of Naden (Pat No. 8908609) and further in view of Fan (Pub No. 2012/0077467).

Regarding claim 8, Sfar does not explicitly discloses the relay is configured to evaluate a priority of the message to be forwarded and to discard the message to be forwarded when the 
Naden discloses the relay is configured to evaluate a priority of the message to be forwarded and to discard the message to be forwarded when the channel quality is below the transmission threshold value (Claim 3 & Fig. 7-8: Relay measure the signal quality and reject/ discard any signal that is below threshold).
At the time of filling, it would have been obvious to forwarding the high quality signals by the relay based on the signal measurement. 
Fan discloses the message not to be forwarded comprises a priority below a priority threshold value (Para. 97: message forwarded based on priority and below a priority threshold message not forwarded).
At the time of filling, it would have been obvious to forwarding the required message based on the priority in a wireless system. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MD K TALUKDER/Primary Examiner, Art Unit 2648